DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claim 13 recites “a memory storing computer-readable instructions configured to…”, but neither the claim nor the disclosure limit the medium to the statutory embodiments. Such recitation could be reasonably understood to include readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. 
For instance, neither the claimed subject matter as recited in claim 13 nor the specification clearly excludes the possibility of a transitory recording medium.
Thus, it is clear from specification and the claimed subject matter that a transitory medium is not explicitly excluded.
In an effort to assist the applicant in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the examiner suggests the following approach: a claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "a memory storing non-transitory computer-readable instructions configured to …”  to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase, US 2017/0063875 in view of Sato, US 2017/0264760.
Regarding claim 1, Yanase discloses an image forming apparatus (image processing apparatus 300 has engine unit 47 for image forming, figs. 1, 4 and paragraph 55) comprising: 
a communication interface (communication I/F 45 with LAN 6000, fig. 4); 
a display (operation panel 57 is a display device, fig. 4, paragraph 60);
 and a controller (CPU 41, 51, fig. 4) configured to:
 when the image forming apparatus (image processing apparatus 300) is remotely connected with an information processing device (PC 200, fig. 1, 5) via the communication interface (image forming apparatus 300 is remotely connected with PC 200 via communication I/F 45 using LAN 6000, where user A of PC 200 remotely operates apparatus 300, paragraphs 42, 44, 90), transmit, to the information processing device (remote screen transmitter 402 of apparatus 300 transmits the screen information that is received from the display screen generator 401 to the remote screen receiver 206 of PC 200, paragraph 90, fig. 5), screen data for causing the information processing device to display a display screen being displayed on the display (paragraphs 105-110, 139, 150, data is transmitted to display a screen at PC 200 similar to being displayed at forming apparatus 300); 
when receiving remote access from the information processing device, perform display processing for the display screen in accordance with the remote access (paragraphs 84, 87, 222-224, based on authority information, remote connection is established or disconnected and display screens are displayed accordingly); 
and when the remote access is received while a particular screen is being displayed as the display screen on the display, impose a display restriction on the display screen (paragraphs 139, 153, 190, 194, 237, note that based on authority and permissibility between the users of PC and printing apparatus 300 is analyzed and based on differences, restriction on displayed information is imposed with further noting that when a particular screen such as address book screen is displayed where connection/authority has differences or re-establishes than restriction on the displayed screen is imposed).
Yanase fails to explicitly discloses causing information processing device to display a same screen as a display screen being displayed on display of image forming apparatus.
However, Sato teaches causing information processing device (call center terminal 102) to display a same screen as a display screen being displayed on display of image forming apparatus (image forming apparatus 101) (paragraph 68, during remote operation between apparatus 101 and 102, same screen is displayed on displays of both apparatuses) .
Yanase and Sato are combinable because they both teach image forming apparatus with remotely connected to image processing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase with the teachings of Sato for the benefit of enabling effective remote control of the image forming apparatus from the external apparatus by displaying the exact same screen between the displays of both the apparatuses as taught by Sato at paragraph 68.
Regarding claim 2, Yanase further discloses wherein a screen on the display immediately before the image forming apparatus makes a transition to another screen and a screen on the display after the transition are defined as the particular screen (paragraphs 189, 225, 236-237, particular screen such as address book screen on which error occurs and screen such as G13 which is transitioned after are both particular screen on which restriction is imposed).
Yanase fails to explicitly disclose wherein a screen on the display immediately before the image forming apparatus makes a transition to a maintenance mode.
However, Sato teaches wherein image forming apparatus makes a transition to a maintenance mode (paragraphs 73-74, image forming apparatus 101 transitions to the service mode dedicated maintenance screen).
Yanase and Sato are combinable because they both teach image forming apparatus with remotely connected to image processing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase with the teachings of Sato for the benefit of easily transitioning between screens to provide effective processing to end user in times when maintenance is required as taught by Sato at paragraph 74.
Regarding claim 3, Yanase further discloses wherein a screen on the display immediately before an administrator logs in to the image forming apparatus from the information processing device and a screen on the display after the login are defined as the particular screen (paragraphs 147-148, screen before login by administrator from the PC and screen after the login defines authority and based on restriction is imposed).
Regarding claim 4, Yanase further discloses when the remote access is a key operation to remotely operate a key on the display screen by operating a corresponding key on the same screen as the display screen, impose the display restriction to leave unchanged a display mode for the remotely-operated key (paragraph 226, setting buttons are remotely operated on screen on which restriction is imposed even after the authority is changed to normal user, also see paragraph 139).  
Regarding claim 5, Yanase further discloses 31wherein the key operation is for entering a password (paragraph 113, password in inputted for login screen for authority establishing).  
Regarding claim 6, Combination of Yanase with Sato further teaches wherein key operation is performed by operating a focus mode processing key (Sato, operator operates keys remotely from the same screen as displayed on image forming apparatus, paragraphs 68, 61-62).
Yanase and Sato are combinable because they both teach image forming apparatus with remotely connected to image processing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase with the teachings of Sato for the benefit of enabling effective remote control of the image forming apparatus from the external apparatus by displaying the exact same screen between the displays of both the apparatuses as taught by Sato at paragraph 68.
Regarding claim 7, Yanase further discloses controller is further configured to select one of: a first mode to change the display mode for the key corresponding to the operated key (paragraphs 139, 194, 226, 237, by imposing restriction on displayed screen); and a second mode to not change the display mode for the key corresponding to the operated key (paragraphs 110, 119, 223, without imposing any restriction on displayed screen).  
Regarding claim 8, Combination of Yanase with Sato further teaches wherein the information processing device includes a display configured to display the operated key on the same screen as the display screen (Sato, operator operates keys remotely from the same screen as displayed on image forming apparatus, paragraphs 68, 61-62).  
Yanase and Sato are combinable because they both teach image forming apparatus with remotely connected to image processing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase with the teachings of Sato for the benefit of enabling effective remote control by displaying the same screen between the displays as taught by Sato (paragraph 68).
Regarding claim 9, Yanase further discloses when receiving the remote access while the display restriction is imposed on the display screen, transmit, to the information processing device, screen data for causing the information processing device to display a screen according to the remote access (paragraphs 139, 153, 190, 194, 237, note that based on restriction being imposed on displayed information, the information is transmitted between PC and apparatus 300 with making PC display data in accordance with established authority and permissibility).
Regarding claim 10, Yanase further discloses a user interface (user interface, paragraph 60), wherein the controller is further configured to, when the particular screen is being displayed as the display screen on the display, not accept a user operation via the user interface (when address book information is being displayed than no input is allowed since screen is either blacked out or restricted/concealed, paragraphs 133, 190, 196).
Regarding claim 11, Yanase further discloses impose the display restriction to display no keys on the display screen (as part of display restriction, the whole screen can be blacked out meaning no keys are displayed, paragraphs 190, 194).  
Regarding claim 13, Yanase with Sato further teaches a processor (Sato, CPU); and a memory (Sato, RAM) storing computer-readable instructions configured to, when executed by the processor, cause the processor to (Sato, paragraph 80). Rest of the claim recites similar features as claim 1 and thus is rejected on the same rationale.
Regarding claim 14, Yanase discloses an image forming apparatus (image processing apparatus 300 has engine unit 47 for image forming, figs. 1, 4 and paragraph 55) comprising: 
a communication interface (communication I/F 45 with LAN 6000, fig. 4); 
a display (operation panel 57 is a display device, fig. 4, paragraph 60);
 and a controller (CPU 41, 51, fig. 4) configured to:
 when the image forming apparatus (image processing apparatus 300) is remotely connected with an information processing device (PC 200, fig. 1, 5) via the communication interface (image forming apparatus 300 is remotely connected with PC 200 via communication I/F 45 using LAN 6000, where user A of PC 200 remotely operates apparatus 300, paragraphs 42, 44, 90), transmit, to the information processing device (remote screen transmitter 402 of apparatus 300 transmits the screen information that is received from the display screen generator 401 to the remote screen receiver 206 of PC 200, paragraph 90, fig. 5), screen data for causing the information processing device to display a display screen being displayed on the display (paragraphs 105-110, 139, 150, data is transmitted to display a screen at PC 200 similar to being displayed at forming apparatus 300); 
when receiving remote access from the information processing device, perform display processing for the display screen in accordance with the remote access (paragraphs 84, 87, 222-224, based on authority information, remote connection is established or disconnected and display screens are displayed accordingly); 
when the image forming apparatus is not remotely connected with the information processing device via the communication interface, control the display to display a first screen that is a particular screen (paragraphs 222, 226, 233-238, note that when remote connection is disconnected, then the normal or previous or corresponding screen is displayed as the particular screen).
Yanase fails to explicitly discloses causing information processing device to display a same screen as a display screen being displayed on display of image forming apparatus and 33when image forming apparatus is remotely connected with the information processing device via communication interface, control the display to display a second screen instead of the first screen, the second screen being displayed in a display mode different from a display mode for the first screen.  
However, Sato teaches causing information processing device (call center terminal 102) to display a same screen as a display screen being displayed on display of image forming apparatus (image forming apparatus 101) (paragraph 68, during remote operation between apparatus 101 and 102, same screen is displayed on displays of both apparatuses) and 33when image forming apparatus is remotely connected with the information processing device via communication interface, control the display to display a second screen instead of the first screen, the second screen being displayed in a display mode different from a display mode for the first screen (paragraphs 59, 67, when remote connection between call center and image forming apparatus is made however if mask mode is active then different screens as opposed to same screens (which are displayed in inactive mask mode and which is different from active mask mode, paragraph 68) are displayed between the two apparatuses).
Yanase and Sato are combinable because they both teach image forming apparatus with remotely connected to image processing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase with the teachings of Sato for the benefit of enabling effective remote control of the image forming apparatus from the external apparatus by displaying the exact same screen between the displays of both the apparatuses as taught by Sato at paragraph 68.
Regarding claim 15, Yanase disclose an image forming system (see fig. 1) comprising: 
an image forming apparatus (image processing apparatus 300 has engine unit 47 for image forming, figs. 1, 4 and paragraph 55); 
and an information processing device (PC 200, fig. 1, 5) configured to remotely access the image forming apparatus (image forming apparatus 300 is remotely connected with PC 200 via communication I/F 45 using LAN 6000, where user A of PC 200 remotely operates apparatus 300, paragraphs 42, 44, 90), the information processing device comprising: 
a first communication interface (I/F 26, fig. 3); a first display (LCD 24, fig. 3); and a first controller (CPU 20, fig. 3) configured to: 
when the information processing device is remotely connected with the image forming apparatus via the first communication interface, transmit, to the image forming apparatus, a request for screen data for causing the first display to display a display screen being displayed on the image forming apparatus (image forming apparatus 300 is remotely connected with PC 200 via communication I/F 45 using LAN 6000, where user A of PC 200 remotely operates apparatus 300, paragraphs 42, 44, 90 and remote screen transmitter 402 of apparatus 300 transmits the screen information that is received from the display screen generator 401 to the remote screen receiver 206 of PC 200, paragraph 90, fig. 5 and paragraphs 105-110, 139, 150, data is transmitted to display a screen at PC 200 similar to being displayed at forming apparatus 300);
 receive the screen data transmitted by the image forming apparatus in response to the request, and control the first display to display the display screen being displayed on the image forming apparatus (paragraphs 105-110, 139, 150, data is transmitted to display a screen at PC 200 similar to being displayed at forming apparatus 300); 
wherein the image forming apparatus (image processing apparatus 300 has engine unit 47 for image forming, figs. 1, 4 and paragraph 55) comprises: a second communication interface (communication I/F 45 with LAN 6000, fig. 4); a second display (operation panel 57 is a display device, fig. 4, paragraph 60); and a second controller (CPU 41, 51, fig. 4) configured to:
 when the image forming apparatus is remotely connected with the information processing device via the second communication interface, receive the request from the information processing device, and transmit, to the information processing device, the screen data for causing the first display of the information processing device to display the display screen being displayed on the second display (image forming apparatus 300 is remotely connected with PC 200 via communication I/F 45 using LAN 6000, where user A of PC 200 remotely operates apparatus 300, paragraphs 42, 44, 90, wherein remote screen transmitter 402 of apparatus 300 transmits the screen information that is received from the display screen generator 401 to the remote screen receiver 206 of PC 200, and thus data is transmitted to display a screen at PC 200 similar to being displayed at forming apparatus 300, paragraphs 105-110, 139, 150);
receive the remote access from the information processing device, and perform display processing for the display screen in accordance with the remote 34access (paragraphs 84, 87, 222-224, based on authority information, remote connection is established or disconnected and display screens are displayed accordingly); 
and when the remote access is received while a particular screen is being displayed as the display screen on the second display, impose a display restriction on the display screen (paragraphs 139, 153, 190, 194, 237, note that based on authority and permissibility between the users of PC and printing apparatus 300 is analyzed and based on differences, restriction on displayed information is imposed with further noting that when a particular screen such as address book screen is displayed where connection/authority has differences or re-establishes than restriction on the displayed screen is imposed).
Yanase fails to explicitly discloses causing information processing device to display a same screen as a display screen being displayed on display of image forming apparatus and transmit, to the image forming apparatus, remote access according to an input operation performed to the same screen on the first display as the display screen.
However, Sato teaches causing information processing device (call center terminal 102) to display a same screen as a display screen being displayed on display of image forming apparatus (image forming apparatus 101) (paragraph 68, during remote operation between apparatus 101 and 102, same screen is displayed on displays of both apparatuses) and transmit, to the image forming apparatus, remote access according to an input operation performed to the same screen on the first display as the display screen (paragraph 68, “during remote control, the screen in the normal display region 702 is displayed on the operation panel of the image forming apparatus 101, and a screen that is the same or substantially the same as the screen displayed on the call-center terminal 102 is displayed on the operation panel. Accordingly, it is possible for the operator at the call center to support a user who operates the operation panel of the image forming apparatus 101”).
Yanase and Sato are combinable because they both teach image forming apparatus with remotely connected to image processing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase with the teachings of Sato for the benefit of enabling effective remote control of the image forming apparatus from the external apparatus by displaying the exact same screen between the displays of both the apparatuses as taught by Sato at paragraph 68.
Regarding claim 16, it recites similar features as claims 14-15 and thus is rejected on the same rationale.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanase, US 2017/0063875 in view of Sato, US 2017/0264760 as applied in claim 1 above and further in view of Nishio, US 2018/0246687.
Regarding claim 12, Yanase with Sato fails to further disclose display comprises a backlight, and is configured to display the display screen using the backlight, and wherein controller is further configured to impose the display restriction to turn off the backlight.  
However, Nishio teaches display comprises a backlight (operation screen 13 with backlight 24, fig. 2), and is configured to display the display screen using the backlight, and wherein controller is further configured to impose the display restriction to turn off the backlight (display is used with backlight and which is turned off based on restriction of display not displaying anything, paragraph 21).
Yanase and Sato are combinable with Nishio because they both teach image forming apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yanase and Sato with the teachings of Nishio for the benefit of having display with backlighting which easies visual recognition of information displayed on the display screen as taught by Nishio at paragraph 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi, US 2021/0042082 – teaches remote connection and controlling between devices with displaying same screens, paragraphs 74-82, 103 and transitioning between screens, paragraph 108.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672